Citation Nr: 0816103	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-32 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of 
mouth/tooth trauma.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1961 to April 1965.  This matter is before the Board 
of Veterans' Appeal (Board) on appeal from a November 2004 
rating decision by the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO).  The veteran's 
claims folder is now in the jurisdiction of the Cleveland, 
Ohio, RO.  In July 2007, a Travel Board hearing was held 
before the undersigned.  A transcript of that hearing is of 
record.  In September 2007, the Board remanded the case for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

As noted in the previous remand, the veteran contends that he 
sustained trauma to his mouth and teeth when he was kicked in 
the face while engaged in Judo training during service in 
1962.  His service medical records show that in February 1962 
he was treated for a lacerated lip, a small cut on the inside 
of the lip, and two puncture marks on the outside of the lip.  
No dental trauma was noted.  Service dental records indicate 
that vitality tests were performed on various teeth in July 
1962 and August 1962.  His service separation examination in 
April 1965 did not note any tooth injury.  He has testified 
that immediately following the injury in service a physician 
had to pull his upper front teeth forward and back in place, 
and that he has continued to have problems with the teeth.  

In the September 2007 remand, the Board indicated that an 
examination was necessary to secure professional opinions as 
to the nature and etiology of any current residuals of 
mouth/teeth trauma, and whether service dental records 
suggest an injury to the teeth.  Notably, a disorder first 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that such disorder was incurred in service.  38 
C.F.R. § 3.303(d).
On November 2007 VA dental examination pursuant to the 
Board's remand, the examination report did not include the 
specific findings and medical opinion sought by the Board.  A 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  As the RO has not 
complied with the September 2007 remand instructions, another 
remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by a dentist or oral 
surgeon who has not previously examined 
him in order to determine whether he has 
any current residuals of trauma to the 
mouth/teeth, and whether any such 
residuals are related to the claimed 
injury in service.  The examiner should 
review the claims folder, including the 
service medical records, in conjunction 
with the examination.  The significance 
(if any) of the vitality tests performed 
on various teeth in July and August 1962 
should be addressed.  All current 
residuals of mouth/teeth trauma should be 
noted.  The examiner should opine whether 
it is at least as likely as not (a 
probability of 50 percent or better) that 
any current mouth/teeth disability is 
etiologically related to the veteran's 
military service, to include the injury to 
the mouth he sustained in 1962.  The 
examiner must review the veteran's medical 
history, as documented in the claims file, 
prior to rendering any etiology opinion, 
and should explain the rationale for the 
opinion, citing relevant history or 
clinical findings.  If an etiology opinion 
cannot be given without resorting to 
speculation or conjecture (that is, to a 
reasonable degree of medical certainty), 
the examiner should explicitly so state 
and explain why.

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC, and give 
the veteran the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

